Title: To Benjamin Franklin from Benjamin Sowden, 7 June 1777
From: Sowden, Benjamin
To: Franklin, Benjamin


Worthy Sir
Rotterdam June 7 1777
In consequence of Your very obliging permission, I transmit the inclosed to Your Care. Its immediate destination is to my good Friend Mr. Rumsey, who, when he has read will transmit it to Mr. Gordon. You will therefore render me a very acceptable favor, if after the perusal of its contents, You will be so good as to seal, and address it to Mr. Rumsey. But in Case You think it will go with greater dispatch and safety If sent directly to Boston, be so good, in that Case, to address and send it to Mr. Gordon at Jamaica plain.
I think myself highly honoured by Your obliging answer to my last, and especially for your permission to have recourse to Your good Offices, as a medium of conveyance to the abovementioned Gentlemen.
I made an extract of the most material things in that Letter of Mr. Gordon’s to Dr. Price which you sent me, and gave it to Mr. Aremberg. He published it in his Courant with several things from the pacquet of American News Papers. From his Paper they have been copied in most of the other Courants of this Country, As You will see by the inclosed french Leyden Gazette, two Numbers of which I have sent, as a Specimen of the manner and abilities of that Courantier, not doubting their being honoured with Your approbation. It was at my Desire that Mr. Aremberg sent you in his last, a French piece entitled Avis aux Hessois, which was much approved, and has had a surprizing run in this Country. It is generaly supposed to be the production of a french Gentleman in the Hague, where in reality it was printed, and not at Cleves as is asserted in the title page. He added of his own accord, Sir Joseph Yorke’s menacing, or rather bullying, Memorial to the States, which gave them such offence, that had it not been Proved he received it ready drawn up from England, They were determined to have informed him, that he might leave this Country as soon as he pleased. It is generaly said, and believed here, to have been composed by the King himself and indeed, the indeterminate expression presque a la Portée du Canon shows it to be the production of a Person unskilled in that precision with which things of this nature ought always to be penned.
Mr. Jacques Vincent, the Young Gentleman who will do himself the honour to deliver this, if possible, into Your own hands, is a French Merchant of this City, who was a Member of my family 11 Years. A worthier Man lives not. He is now upon a Tour to Poitou, his native Province, and will wait upon You at his return, to know if You have any Commands to Mr. Aremberg or myself.

The Letter to Dr. Price, the News Papers, and the Letter to Mrs. Macauley are all dispatched by proper hands, and the Latter directly from hence to Bristol. Cordialy wishing that You may live to see Your much injured Country rise superior to all the invenomed attempts of its Cruel Enemies, and by the success of its arms in so noble a Cause, acquire that Liberty, peace and prosperity it so well deserves, I remain Worthy Sir, Your very respectful Friend and obliged humble Servant
B S
To / Dr Franklin
 
Notations: B.S. Rotterdam June 7. 77 / Benj: Sowden
